DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 63 is objected to because of the following informalities: in line 26, “tubular” should apparently read --the tubular--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 30, 31, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the valve balloon" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 are rejected by virtue of their dependence upon claim 12.
Claim 30 recites the limitation "the urinary inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 is rejected by virtue of its dependence upon claim 30.
Claim 38 recites the limitation "the urinary inlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 16, 28-31, 56, 68, 69, 82, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al. (U.S. No. 6,119,697; hereinafter known as “Engel”).
Regarding claim 1, Engel discloses a user-controllable urinary catheter prosthesis for minimally-invasive insertion into a subject (Abstract; Figs. 1, 2, 5-7), the urinary catheter prosthesis comprising: a proximal intra-urethral assembly, which is configured to be disposed entirely within a urethra of the subject by insertion via a meatus of the subject (Figs. 6, 7; proximal portion; col. 7, lines 30-34; col. 8, lines 21-25), and comprises: a flexible intra-urethral catheter, which is shaped so as to define a urinary outlet at a proximal end of the flexible intra-urethral catheter (Figs. 1, 2; col. 7, lines 30-33; col. 8, lines 21-23; e.g., silicone; openings at proximal end); and a user-activatable hydraulic activator 11/27, which is disposed along the flexible intra-urethral catheter (col. 7, lines 53-54; col. 8, lines 35-36); a distal bladder assembly, which extends distally from a distal end of the flexible intra-urethral catheter and is configured to be disposed, by insertion via the urethra, in a bladder of the subject (Figs. 6, 7; distal portion; col. 7, lines 36-37; col. 8, lines 25-26), wherein the urinary catheter prosthesis is shaped so as to define a lumen 24 that defines a urine path between the distal bladder assembly and the urinary outlet (col. 8, lines 66-67; col. 9, lines 64-67); a bladder anchor 4, which is coupled to the distal bladder assembly, and is configured to engage an inner surface of a wall of the bladder when in a deployed configuration, so as to anchor the urinary catheter prosthesis in place (Figs. 6, 7; col. 9, lines 57-59); and a hydraulic valve 15/16, which is disposed distal to the hydraulic activator, and which is configured to assume an open state, in which the hydraulic valve allows urine flow between the distal bladder assembly and the urinary outlet, and a closed resting state, in which the hydraulic valve entirely blocks urine from entering the distal bladder assembly, flowing through the lumen, and exiting the urinary outlet, wherein the hydraulic activator is configured to transition the hydraulic valve from the closed resting state to the open state upon application of pressure to the hydraulic activator (Figs. 1, 2; col. 7, lines 53-64; col. 8, lines 35-42; col. 8, lines 56-60; col. 9, lines 16-44). 
Regarding claim 4, Engel discloses that the hydraulic valve is disposed in the urinary catheter prosthesis distal to the hydraulic activator (Figs. 1, 2).
Regarding claim 5, Engel discloses that the distal bladder assembly is shaped so as to define a urinary inlet, and is configured to be disposed, by insertion via the urethra, in the bladder of the subject such that the urinary inlet is disposed in the bladder of the subject, wherein the lumen of the urinary catheter prosthesis defines the urine path between the urinary inlet and the urinary outlet (Figs. 5-7; col. 9, lines 31-35).
Regarding claim 6, Engel discloses that the hydraulic valve is configured such that when in the open state, the hydraulic valve allows urine flow between the urinary inlet and the urinary outlet, and when in the closed resting state, the hydraulic valve entirely blocks urine from entering the urinary inlet, flowing through the lumen, and exiting the urinary outlet (col. 9, lines 16-44).
Regarding claim 28, Engel discloses that the hydraulic valve comprises a valve balloon 15 and wherein the hydraulic valve is configured to assume the open state upon inflation of the balloon (col. 9, lines 12-35).
Regarding claim 7, Engel discloses that the hydraulic valve comprises the valve balloon 15 and a urinary inlet 16, wherein the distal bladder assembly is configured to be disposed, by insertion via the urethra, in the bladder of the subject such that the urinary inlet is disposed in the bladder of the subject (Figs. 6, 7), wherein the lumen of the urinary catheter prosthesis defines the urine path between the urinary inlet and the urinary outlet, wherein the hydraulic valve is configured such that the urinary inlet is closed when the hydraulic valve is in the closed resting state, and wherein the hydraulic valve is configured to assume the open state when the valve balloon is inflated sufficiently to open the urinary inlet (col. 9, lines 16-44).
Regarding claim 8, Engel discloses that the urinary inlet is shaped so as to define one or more slits that are closed when the hydraulic valve is in the closed resting state and wherein the hydraulic valve is configured to assume the open state when the valve balloon is inflated sufficiently to push open the one or more slits (Figs. 3, 5; col. 9, lines 16-44).
Regarding claim 16, Engel discloses that the hydraulic valve is disposed at least partially in the distal bladder assembly (Figs. 1, 2).
Regarding claim 29, Engel discloses that the hydraulic activator comprises a control balloon 11/27, wherein the urinary catheter prosthesis further comprises a hydraulic tube 13, which couples the control balloon in hydraulic communication with the valve balloon, and wherein the control balloon is configured, upon squeezing thereof, to inflate the valve balloon, thereby transitioning the hydraulic valve from the closed resting state to the open state (col. 7, lines 53-60; col. 9, lines 12-44).
Regarding claim 30, Engel discloses that the distal bladder assembly is configured such that the urinary inlet is closed when the hydraulic valve is in the closed resting state, and wherein the hydraulic valve is configured to assume the open state when the valve balloon is inflated sufficiently to open the urinary inlet (col. 9, lines 16-44).
Regarding claim 31, Engel discloses that the urinary inlet is shaped so as to define one or more slits that are closed when the hydraulic valve is in the closed resting state and wherein the hydraulic valve is configured to assume the open state when the valve balloon is inflated sufficiently to push open the one or more slits (Figs. 3, 5; col. 9, lines 16-44).
Regarding claim 56, Engel discloses that the urinary catheter prosthesis is configured to be minimally-invasive inserted into a female subject (Fig. 7; col. 9, lines 54-59).
Regarding claim 68, Engel discloses that the hydraulic activator comprises a control balloon 11/27 which is configured, upon squeezing thereof, to transition the hydraulic valve from the closed resting state to the open state (col. 7, lines 53-60; col. 9, lines 12-44).
Regarding claim 69, Engel discloses a hydraulic tube 13, which couples the control balloon in hydraulic communication with the valve balloon such that the hydraulic valve transitions from the closed resting state to the open state upon the squeezing of the control balloon (col. 7, lines 53-60; col. 9, lines 12-15).
Regarding claim 82, Engel discloses that the urinary catheter prosthesis does not comprise any electrical components (completely hydraulic system; no such components are disclosed anywhere).
Regarding claim 94, Engel discloses that the hydraulic activator is configured to transition the hydraulic valve from the closed resting state to the open state upon application, to the hydraulic activator, of the pressure entirely radially inwardly toward a central longitudinal axis of the hydraulic activator (col. 8, lines 56-60; col. 9, lines 16-44; such pressure applied to the balloon will transition the valve).

Allowable Subject Matter
Claims 12-14 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22, 40-42, 45, 46, 63, and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 12-14, none of the prior art of record teaches or reasonably suggests that the hydraulic valve comprises such an elastic sleeve as recited, in combination with the other recited components.  Regarding claims 22, 38, and 70, none of the prior art of record teaches or reasonably suggests such a hydraulic valve that comprises a piston or an occluding valve plug, in combination with the other recited components; no prior art teaches or suggests a hydraulic valve with a piston or valve plug that would be compatible with the valve taught by Engel.  Regarding claims 40-42, 45, and 46, none of the prior art of record teaches or reasonably suggests that the hydraulic valve remains in the open state after cessation of the applied pressure, in combination with the other recited components.  Regarding claim 63, none of the prior art of record teaches or reasonably suggests such an anchor-balloon plug, plug-release line, and more rigid tubular counterforce surface that defines a lateral opening, in combination with the other recited components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mroncz et al. (U.S. No. 7,766,901 B2; cited in the IDS filed 21 October 2021) also teaches a user-controllable urinary catheter prosthesis with a user-activatable hydraulic activator balloon that upon the application of pressure, transitions a more-distally located hydraulic valve from a closed resting state to an open state so as to allow urine flow.  Zukowski (U.S. No. 10,010,392 B1) teaches a user-controllable urinary catheter prosthesis with a user-activatable activator that upon the application of pressure, transitions a more-distally located valve from a closed resting state to an open state so as to allow urine flow; however, this device does not comprise a hydraulic activator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791